DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 2/24/2021, with respect to claims 1-8, and 11-15, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-8, and 11-15 under 35 U.S.C. § 102 and 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) KALTENBACH et al., US 20180319264, and previously disclosed prior art reference(s) MATSUI, SANDSTROM and KASUYA. The grounds for rejection in view of amended claims are provided below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, and 11, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KALTENBACH et al., US 20180319264, herein further known as Kaltenbach.
4.	Regarding claim 1, 7, 8, and 11, Kaltenbach discloses a method, a hybrid powertrain, a vehicle, and a computer program to control a hybrid powertrain (paragraph 10, a drive arrangement for a hybrid vehicle) comprising a combustion engine, an electric machine, a gearbox with an input shaft and an output shaft, wherein the combustion engine and the electric machine are connected to the input shaft (paragraph 29, a drive arrangement  according to the invention together with a transmission (i.e. gearbox) 2, transmission components output shaft 3 and input shafts 4, 5, is switched between the transmission input shafts 4, 5 of the transmission and a hybrid drive of a hybrid vehicle, with the hybrid drive components being an electric engine (i.e. electric machine) 6 and a combustion engine 7, see also at least FIG. 1), wherein the method comprises: a) disconnecting the combustion engine from the input shaft via a coupling device (paragraph 38, the first switching element J is closed (i.e. disconnecting the combustion engine), ring gear HR2 of the second planetary gearset PG2 is connected in a housing-fixed manner, and purely electric driving is in particular possible in the ISG operating mode, see also at least FIG. 1); b) selecting a starting gear in the gearbox, comprising a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed is able to operate the input shaft (paragraph 78, for the electrodynamic start-up, force flow is prepared in the first gear from the transmission input shaft 4 via the first gear plane R1, the countershaft VW, the output constant R5, the main shaft 11 and the range group PG3 in the slow range (i.e. comprising a lower gear ratio), in the case of a vehicle standstill (i.e. no torque motion) the combustion engine 7 rotates e.g. with the idling speed (i.e. torque at idling speed, see also at least FIG. 1); c) engaging the selected starting gear in the gearbox (paragraph 78, the electric engine 6 rotates backwards for a forwards start-up in the case of a closed switching element I, (i.e. engaging the selected starting gear), see also at least FIG. 1) ; d) generating a torque in the input shaft with the electric machine (paragraph 77, in a purely electric start-up a higher starting torque can be provided via the second planetary gearset PG2 functioning as a constant transmission ratio, force flow is thus prepared in the first gear from the transmission input shaft 4, see also at least FIG. 1); e) accelerating the electric machine (paragraph 76, electric engine 6 can be used alone or only to support the combustion engine 7 for start-up and acceleration, see also at least FIG. 1); and f) connecting the combustion engine to the input shaft of the gearbox with the coupling device, while the gearbox is in the selected starting gear and when the electric machine has reached substantially a same rotational speed as the combustion engine, (paragraph 49, in the case of a change between the closed switching element positions of the switching elements I, J and K .
Regarding claim 2, and 12 Kaltenbach discloses all elements of claim 1 and 11 above.
Matsui discloses further a method and program wherein the coupling device is a friction clutch (paragraph 58, lock-up clutch can be designed as a friction clutch and can serve as a conventional starting element for starting in forwards driving), and wherein said method comprises between steps d) and e): step g) connecting the coupling device, so that at least a part of the available torque from the combustion engine is supplied to the input shaft (paragraph 29, it is also possible to connect a separating clutch or starting clutch between the transmission input shaft 5 and the combustion engine 7, see also at least FIG. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inventor in view of MATSUI et al., US 20160031438, herein further known as Matsui.
Regarding claim 3, and 13 Kaltenbach discloses all elements of claim 1 and 11 above.
However, Kaltenbach does not explicitly disclose a method and program wherein, after step f): h) stop generating a torque with the electric machine.
Matsui teaches a method and program wherein, after step f): h) stop generating a torque with the electric machine (paragraph 82, shift control proceeds, and the motor rotational speed control starts to decrease at time t.sub.7, see also at least FIG. 8).
Therefore, from the teaching of Matsui it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kaltenbach to include a method and program wherein, after step f): h) stop generating a torque with the electric machine in order to provide a hybrid vehicle control device that is able to prevent a deterioration of fuel consumption.	
Regarding claim 4, and 14 Kaltenbach discloses all elements of claim 1 and 11 above.
However, Kaltenbach does not explicitly disclose a method and program wherein said method comprises between steps a) and b): step i) determining an amount of energy available in an energy storage device for the electric machine.
 and program wherein said method comprises between steps a) and b): step i) determining an amount of energy available in an energy storage device for the electric machine (paragraph 53, the battery SOC (i.e. energy available in an energy storage device) represents the remaining charge of the battery, showing the charging state of the battery).
Therefore, from the teaching of Matsui it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kaltenbach to include a method and program comprising between steps a) and b): step i) determining an amount of energy available in an energy storage device for the electric machine. in order to provide a hybrid vehicle control device that is able to prevent a deterioration of fuel consumption.
Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbach in view of SANDSTROM et al., US 8,504,229, herein further known as Sandstrom.
Regarding claim 5, and 15 Kaltenbach discloses all elements of claim 4 and 14 above.
However, Kaltenbach does not explicitly disclose a method and program wherein step b): further comprises selection of which gear ratio to use as the starting gear based on the amount of energy available in the energy storage device.
Sandstrom teaches a method and program wherein step b): further comprises selection of which gear ratio to use as the starting gear based on the amount of energy available in the energy storage device (column 2, lines 28-62, upon indication that said predetermined first energy level limit has been past (i.e. amount of energy available) and said no gear ratio shift from said starting gear ratio has occurred, altering selection of a starting gear ratio to a starting gear ratio being higher, compared to said first starting gear ratio, for the next vehicle take off of a driving sequence following said first driving sequence).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbach in view of KASUYA et al., US 8550947, herein further known as Kasuya.
Regarding claim 6, Kaltenbach discloses all limitations of claim 1 above.
However, Kaltenbach does not explicitly disclose a method wherein a rotational speed of the input shaft is detected with a first speed sensor arranged at the input shaft, and a rotational speed of the output shaft is detected with a second speed sensor arranged at the output second shaft.
Kasuya teaches a method wherein a rotational speed of the input shaft is detected with a first speed sensor arranged at the input shaft, and a rotational speed of the output shaft is detected with a second speed sensor arranged at the output second shaft (column 16, lines 55-65, input shaft rotational speed sensor Se1 is a sensor that detects the rotational speed of the input shaft I. The shift control apparatus 31 detects the rotational speed of the input shaft I on the basis of the signal input from the input shaft rotational speed sensor Se1. An output shaft rotational speed sensor Se2 is a sensor that detects the rotational speed of the output shaft O. The shift control apparatus 31 detects the rotational speed of the output shaft O on the basis of the signal input from the output shaft rotational speed sensor Se2. The rotational speed of the output shaft O is proportional to the vehicle speed).
Therefore, from the teaching of Kasuya, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kaltenbach to include a rotational .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669